 Case 3:20-cv-00321-NJR Document 24 Filed 03/08/21 Page 1 of 13 Page ID #96




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

FRANK CISNEROS, # 10132-040,             )
                                         )
                    Plaintiff,           )
                                         )
      vs.                                )        Case No. 20-cv-321-NJR
                                         )
T.G. WERLICH,                            )
LT. SMITH,                               )
TECHNICIAN HODGES,                       )
TECHNICIAN SERIO,                        )
JOHN DOE #1 (Nat’l Gang Intelligence )
      Director),                         )
JOHN DOE #2 (Gang Association Drop )
      Out Case Manager),                 )
CPT. PATTERSON,                          )
CASE MANAGER BOWERS,                     )
SARAH M. REVELL,                         )
IAN CONNERS,                             )
JOHN DOE #3 (Designation Security        )
      Classification Center Agents/BOP), )
                                         )
                    Defendants.          )

                         MEMORANDUM and ORDER

ROSENSTENGEL, Chief Judge:

      Plaintiff Frank Cisneros is an inmate in the custody of the Federal Bureau of

Prisons (“BOP”) who is currently incarcerated in the Marianna Federal Correctional

Institution (“Marianna”) in Florida. He brought this action pursuant to Bivens v. Six

Unknown Narcotics Agents, 403 U.S. 388 (1971), claiming that he was wrongly held for a

prolonged period in the Special Housing Unit (“SHU”) at the Federal Correctional

Institution located in Greenville, Illinois (“Greenville”) and was denied placement at a

lower security prison located near his family.


                                            1
 Case 3:20-cv-00321-NJR Document 24 Filed 03/08/21 Page 2 of 13 Page ID #97




       Upon initial review, the Court dismissed Plaintiff’s original Complaint (Doc. 1)

without prejudice for failure to comply with Federal Rule of Civil Procedure 8. (Doc. 14).

Plaintiff’s First Amended Complaint (Doc. 15) is now before the Court for preliminary

review under 28 U.S.C. § 1915A, which requires the Court to screen prisoner Complaints

to filter out non-meritorious claims. 28 U.S.C. § 1915A(a). Any portion of a Complaint

that is legally frivolous, malicious, fails to state a claim for relief, or requests money

damages from an immune defendant must be dismissed. 28 U.S.C. § 1915A(b). At this

juncture, the factual allegations are liberally construed. See Rodriguez v. Plymouth

Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                            THE FIRST AMENDED COMPLAINT

       Plaintiff makes the following allegations in the First Amended Complaint: He was

kept in administrative segregation for 27 months, during which he was not allowed

contact visits or email access; had only 15 minutes per month of phone time; had no access

to religious services; was denied library access on several occasions; was unable to work

at a prison job where he could have earned wages; suffered back and knee problems due

to the inability to exercise in the SHU; and was unable to earn points toward a lower

custody classification. (Doc. 15, pp. 14-15). He asserts that all the Greenville Defendants

(Werlich, Smith, Hodges, Serio, Patterson, and Bowers) violated his due process rights by

keeping him confined in those conditions “when feasible alternatives were available,”

because they failed to follow procedures to re-evaluate his inmate classification and

placement. (Doc. 15, pp. 14-15).

       Plaintiff states that because he is a former gang member who assisted the

                                             2
    Case 3:20-cv-00321-NJR Document 24 Filed 03/08/21 Page 3 of 13 Page ID #98




government, he faces a higher potential of harm while in prison. In spite of that history,

the BOP’s Designation Security Classification Center (“DSCC”) 1 placed him in an “active

gang” facility 2 when they should have known it housed members of Plaintiff’s former

gang and where harm to him was “almost certain.” (Doc 15, p. 14). Over a 15-month

period, Bowers (Greenville Case Manager) did not use procedures such as the

“Management Variable (MGIV) evaluation” or a transfer to a Protective Custody (“PC”)

facility which would have mitigated this danger. (Doc. 15, p. 14). Bowers ignored

Plaintiff’s request for a MGIV transfer to a low or PC prison. Hodges (Greenville SIS

Technician) denied Plaintiff entry into the “Gang Drop Out Process (GDOP)” because it

would take too long. Smith (Greenville SIS Lt.) dissuaded Plaintiff from entering the

GDOP and promised him placement at a PC facility where he could safely complete the

GDOP. Patterson (Greenville Captain) and Werlich (former Greenville Warden) were

responsible for the denials of due process because they knew about the custom at

Greenville of dissuading inmates from entering the GDOP and condoned or turned a

blind eye to it. Eventually Plaintiff was “forced off [the] compound by threats of violence”

when another inmate arrived who knew about his history. Id.

        Further, the Greenville Defendants (Werlich, Smith, Hodges, Serio, Patterson, and

Bowers) denied Plaintiff meaningful periodic evaluations to determine whether he could

return to general population in some BOP facility. (Doc. 15, p. 14). When Plaintiff



1
  The Court presumes that this reference is to the John Doe #3 Defendants (see Doc. 1, p. 3),
although the statement of claim is not entirely clear.
2
  The Court assumes that Plaintiff is referencing Greenville as the “active gang” facility although
the statement of claim does not explicitly say so.

                                                3
    Case 3:20-cv-00321-NJR Document 24 Filed 03/08/21 Page 4 of 13 Page ID #99




questioned this, each Defendant told him they would not do anything until the NGIC

(National Gang Intelligence Center) 3 did. The Greenville Defendants failed to contact the

NGIC for status updates, and it was discovered after Plaintiff had spent 24 months in the

SHU that there was no case file for him at the NGIC and the NGIC agent had retired.

(Doc. 15, p. 14). Serio failed to turn in Plaintiff’s final GDOP papers until August 2017,

15 months after starting the process. Smith told Plaintiff that the retired NGIC agent did

not do her job. The NGIC Director failed to properly train/supervise the retired NGIC

agent. Revell (BOP Regional Director) and Conners (BOP National Inmate Appeals

Administrator) are liable because they knew of the Greenville Defendants’ conduct and

facilitated or approved it. (Doc. 15, pp. 9, 11, 14).

        Additionally, Revell and Conners denied Plaintiff’s right to be free from fear of

harm by transferring him to Marianna, which is a “bad standing” facility, housing

inmates who are not allowed to be placed at a GDOP facility. While there, Plaintiff had

no running water for bathroom use for 3 days following Hurricane Michael and was

denied regular recreation and programming after evacuation to USP-Yazoo City.

(Doc. 15, p. 15). The facility was on a more restrictive lockdown which resulted on denial

of showers, phone calls, and email access after admitting inmates who tested positive for

COVID-19.

        Finally, the NGIC Agency failed to remove the “inmate separation” between

Plaintiff and his codefendant which prevented Plaintiff’s placement in a GDOP facility;



3
 The National Gang Intelligence Center Director is designated as John Doe #1 herein. (Doc. 1,
pp. 1-2).

                                               4
Case 3:20-cv-00321-NJR Document 24 Filed 03/08/21 Page 5 of 13 Page ID #100




the DSCC placed him at a prison “where inmates were not part of debriefing process,”

and Revell and Conners approved this conduct. (Doc. 15, pp. 13, 15).

       Plaintiff seeks money damages and a transfer to a GDOP prison. (Doc. 15, p. 16).

                                       DISCUSSION

        Based on the allegations in the Complaint, the Court designates the following

claims in this pro se action:

       Count 1:       Fourteenth Amendment due process claim against all
                      Defendants for failing to process Plaintiff’s requests to
                      enter the GDOP and/or to transfer to a prison where he
                      could participate in the GDOP, and/or to evaluate Plaintiff
                      for placement in a PC or lower security prison or to general
                      population elsewhere.

       Count 2:       Fourteenth Amendment due process claim against all
                      Defendants for keeping Plaintiff confined in the SHU at
                      Greenville for 27 months, where his access to visitation,
                      exercise, and other programs was restricted.

       Count 3:       Eighth Amendment claim against Werlich, Smith, Hodges,
                      Serio, Patterson, and Bowers for keeping Plaintiff confined
                      in the SHU at Greenville for 27 months, where he suffered
                      injuries as a result of his inability to engage in
                      exercise/physical activity.

       Count 4:       Fourteenth Amendment due process claim and/or Eighth
                      Amendment conditions claim against Revell, Conners, and
                      the John Doe Defendants (#1-3) for transferring Plaintiff to
                      Marianna where he could not participate in the GDOP and
                      was subjected to harsh conditions.

The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any other claim that is

mentioned in the Complaint but not addressed in this Order should be considered

dismissed without prejudice as inadequately pled under the Twombly pleading


                                            5
Case 3:20-cv-00321-NJR Document 24 Filed 03/08/21 Page 6 of 13 Page ID #101




standard. 4

                                             Count 1

       Plaintiff asserts that Defendants’ failure to take steps to either admit him to the

GDOP at Greenville or transfer him to a prison where he could enter that program, as

well as their failure to evaluate him for placement in a lower-security prison, general

population, or PC, amounted to a due process deprivation. However, for the Due Process

Clause of the Fourteenth Amendment to be applicable in this instance, Plaintiff must

possess a protected liberty interest that is being infringed. Meachum v. Fano, 427 U.S. 215,

223-24 (1976).

       It is well established that no constitutional violation occurs when a prisoner is

improperly classified. “[P]risoners possess neither liberty nor property in their

classifications and prison assignments.” DeTomaso v. McGinnis, 970 F.2d 211, 212 (7th Cir.

1992) (citing Montanye v. Haymes, 427 U.S. 236 (1976)); see also Moody v. Daggett, 429 U.S.

78, 88 n.9 (1976) (due process protections are not implicated by prisoner classification

within the BOP); Meachum, 427 U.S. at 224 (the Constitution does not guarantee

placement in a particular prison). The Seventh Circuit has recognized that a prisoner

“does not possess sufficient statutory or constitutional entitlement in his classification or

eligibility for institutional programs to trigger due process protection.” Solomon v. Benson,

563 F.2d 339, 342 (7th Cir. 1977) (citing Moody, 429 U.S. at 88). The Solomon court held that




4See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (noting that an action fails to state a
claim upon which relief can be granted if it does not plead “enough facts to state a claim that is
plausible on its face.”).

                                                 6
Case 3:20-cv-00321-NJR Document 24 Filed 03/08/21 Page 7 of 13 Page ID #102




an inmate who sought to challenge his classification as a “special offender” has no right

to procedural due process, notwithstanding the adverse effects on his eligibility for

transfers, furloughs, and minimum security programs. Solomon, 563 F.2d at 343

(overruling in part Holmes v. U. S. Bd. of Parole, 541 F.2d 1243 (7th Cir. 1976)). See also

Marchesani v. McCune, 531 F.2d 459, 462 (10th Cir. 1976) (“the control and management of

federal penal institutions lies within the sound discretion of the responsible

administrative agency, and judicial review [of an inmate’s prison classification] will be

granted only upon a showing that prison officials have exercised their discretionary

powers in such a manner as to constitute clear abuse or caprice”).

       Here, Plaintiff complains that Hodges denied him entry to the GDOP, Smith

dissuaded him from pursuing the GDOP, and that Serio and the NGIC agent delayed his

GDOP application. Bowers ignored his transfer requests; and Bowers and other

Greenville Defendants did not conduct evaluations that might have led to a transfer and

a return to general population. None of these actions suggests abusive or capricious

exercise of these officers’ discretion. Some of the actions might amount to negligence, but

negligence does not violate the Constitution. See Daniels v. Williams, 474 U.S. 327, 328

(1986); Zarnes v. Rhodes, 64 F.3d 285, 290 (7th Cir. 1995).

       Plaintiff does not explicitly state the reason for his placement in the SHU. His self-

described status as a former gang member who has assisted the government, and his fear

of harm from other inmates due to this status, suggests that he may have been housed

there for his own protection. Indeed, he indicates that he was transferred away from



                                              7
Case 3:20-cv-00321-NJR Document 24 Filed 03/08/21 Page 8 of 13 Page ID #103




Greenville due to threats of violence from another inmate. 5 The claim in Count 1 boils

down to Plaintiff’s dissatisfaction with Defendants’ failure to address his safety concerns

in a manner Plaintiff would have preferred over his confinement in the SHU. Prison

officials have a constitutional responsibility to protect inmates from harm, but Plaintiff

does not have a constitutional right to choose his prison placement or to be admitted to

programs such as the GDOP.

       For these reasons, Count 1 shall be dismissed without prejudice for failure to state

a claim upon which relief may be granted.

                                             Count 2

       Similarly, Plaintiff has not stated a viable due process claim for his 27-month

placement in the SHU, which is a form of administrative segregation (in contrast to

disciplinary/punitive segregation). Continued confinement in administrative detention

does not implicate a constitutionally protected liberty interest. Crowder v. True, 74 F.3d

812, 814-15 (7th Cir. 1996). Although Plaintiff was subjected to more burdensome

conditions while in the SHU, those conditions—including restricted visitation, email,

telephone, library, religious services, 6 and prison job access—are “within the normal

limits or range of custody which the conviction has authorized the [government] to



5
  Plaintiff provides no detail regarding these threats, and nowhere does he state that he was
attacked or harmed by another inmate while at Greenville.
6
  A denial of access to religious materials or services may amount to a constitutional violation,
but Plaintiff does not assert that he was deprived of the ability to practice his faith or that
prisoners in the SHU belonging to other faiths had more favorable access to religious privileges.
As to the library restrictions, Plaintiff does not claim that the denial of library access caused him
to be unable to pursue a meritorious claim or defense in a legal action which might amount to a
denial of access to the courts.

                                                 8
Case 3:20-cv-00321-NJR Document 24 Filed 03/08/21 Page 9 of 13 Page ID #104




impose.” Meachum v. Fano, 427 U.S. 215, 225 (1976) (transfer of inmates to prison with

more burdensome conditions of confinement not a violation of due process); see also

Sandin v. Conner, 515 U.S. 472, 477 (1995). The administrative detention Plaintiff describes

does not constitute a “grievous loss” of liberty, Morrissey v. Brewer, 408 U.S. 471, 481

(1972), an atypical and significant hardship on the prisoner generally in relation to the

ordinary incidents of prison life, nor a dramatic departure from the basic conditions or

duration of the prisoner’s sentence. Sandin, 515 U.S. at 481-85.

       Count 2 shall be dismissed without prejudice because Plaintiff’s administrative

segregation at Greenville did not violate his due process rights.

                                         Count 3

       Plaintiff does not invoke the Eighth Amendment in the First Amended Complaint.

However, his allegation that he suffered back and knee problems as a result of his

inability to engage in sufficient exercise or physical activity during his 27-month

placement in the SHU may amount to a constitutional violation.

       The Eighth Amendment’s prohibition on cruel and unusual punishment forbids

unnecessary and wanton infliction of pain and punishment grossly disproportionate to

the severity of the crime. Rhodes v. Chapman, 452 U.S. 337, 346 (1981) (quoting Gregg v.

Georgia, 428 U.S. 153, 173 (1976)). Prison conditions that deprive inmates of basic human

needs—food, medical care, sanitation, or physical safety—may violate the Eighth

Amendment. Rhodes, 452 U.S. at 346; see also James v. Milwaukee Cnty., 956 F.2d 696, 699

(7th Cir. 1992). Relevant to Plaintiff’s allegations, a denial of exercise privileges may

amount to an Eighth Amendment violation. See Turley v. Rednour, 729 F.3d 645, 652-53

                                             9
Case 3:20-cv-00321-NJR Document 24 Filed 03/08/21 Page 10 of 13 Page ID #105




(7th Cir. 2013) (the plaintiff stated Eighth Amendment claim where cumulative effect of

repeated lockdowns deprived him of yard privileges, and cell was too small for physical

activity); Harris v. Fleming, 839 F.2d 1232, 1236 (7th Cir. 1988) (“Lack of exercise could rise

to a constitutional violation where movement is denied and muscles are allowed to

atrophy, and the health of the individual is threatened.”); French v. Owens, 777 F.2d 1250,

1255 (7th Cir. 1985), cert. denied, 479 U.S. 817 (1986).

       Notably, in a case involving conditions of confinement in a prison, two elements

are required to establish a violation of the Eighth Amendment’s cruel and unusual

punishments clause. First, an objective element requires a showing that the conditions

deny the inmate “the minimal civilized measure of life’s necessities,” creating an

excessive risk to the inmate’s health or safety. Farmer v. Brennan, 511 U.S. 825, 834 (1994).

The second requirement is a subjective element—establishing a defendant’s culpable

state of mind, which is deliberate indifference to a substantial risk of serious harm to the

inmate from those conditions. Farmer, 511 U.S. at 837, 842. Here, Plaintiff has sufficiently

alleged the objective element. But the Complaint does not indicate who among the

Defendants was aware of Plaintiff’s physical problems stemming from his inability to

engage in physical activity, yet failed to act to mitigate the danger to his health. For this

reason, Count 3 does not state a cognizable Eighth Amendment claim and will be

dismissed without prejudice.

       If Plaintiff wishes to pursue this claim, he must amend his Complaint yet again to

identify the Defendant(s) who knew that he was being deprived of sufficient exercise

while he was in the SHU. Plaintiff should explain, for example, whether he complained

                                               10
Case 3:20-cv-00321-NJR Document 24 Filed 03/08/21 Page 11 of 13 Page ID #106




to any Greenville official(s) about his ailments or requested more recreation/exercise

time, and he should outline the official(s) response.

                                         Count 4

       Plaintiff’s assertion that Revell, Conners, and the John Doe Defendants (#1-3)

violated his due process rights by transferring him to Marianna fails for the same reasons

discussed under Count 1. There is no liberty or property interest in a particular prison

placement, thus an inmate is not entitled to any process in connection with the decision

to transfer him/her to a different institution. See Montanye v. Haymes, 427 U.S. 236 (1976);

Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976); Meachum v. Fano, 427 U.S. 215, 223-24 (1976);

DeTomaso v. McGinnis, 970 F.2d 211, 212 (7th Cir. 1992).

       Plaintiff also alleges that he was subjected to harsh conditions and restricted

privileges after his transfer to Marianna. Because those deprivations took place in Florida,

they will not be addressed here. If Plaintiff wishes to pursue the conditions claims, he

must bring a separate action in the Florida federal district court where the alleged

deprivations occurred.

       Count 4 shall be dismissed without prejudice.

                                       DISPOSITION

       IT IS HEREBY ORDERED that Counts 1-4 and the First Amended Complaint

(Doc. 15) are DISMISSED without prejudice for failure to state a claim upon which relief

may be granted. See 28 U.S.C. § 1915A. Defendants John Doe #1, John Doe #2, John Doe

#3, Revell, and Conners are DISMISSED from the action without prejudice.

       IT IS FURTHER ORDERED that if Plaintiff wishes to proceed with the Eighth

                                            11
Case 3:20-cv-00321-NJR Document 24 Filed 03/08/21 Page 12 of 13 Page ID #107




Amendment claim in Count 3, he SHALL FILE his Second Amended Complaint on or

before April 12, 2021.

       When preparing the amended complaint, it is strongly recommended that Plaintiff

use the form designed for use in this District for civil rights actions. He should label the

pleading “Second Amended Complaint” and include Case Number 20-cv-321-NJR.

       In the amended complaint, Plaintiff shall specify, by name, 7 each Defendant alleged

to be liable, as well as the actions alleged to have been taken by that Defendant. Plaintiff

should state facts to describe what each named Defendant did (or failed to do), that

violated his constitutional rights. New individual Defendants may be added if they were

personally involved in the constitutional violations. Plaintiff should attempt to include

the facts of his case in chronological order, inserting Defendants’ names where necessary

to identify the actors and the dates of any material acts or omissions.

       An amended complaint generally supersedes and replaces the previous pleadings,

rendering them void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.1

(7th Cir. 2004). The Court will not accept piecemeal amendments to the previous

Complaints. Thus, the Second Amended Complaint must contain all the relevant

allegations in support of Count 3 and must stand on its own, without reference to any

other pleading. Plaintiff must also re-file any exhibits he wishes the Court to consider

along with the Second Amended Complaint. The Second Amended Complaint is subject




7 Plaintiff may designate an unknown Defendant as John or Jane Doe but should include
descriptive information (such as job title, shift worked, or location) to assist in the person’s
eventual identification.

                                              12
Case 3:20-cv-00321-NJR Document 24 Filed 03/08/21 Page 13 of 13 Page ID #108




to review pursuant to 28 U.S.C. § 1915A.

       If Plaintiff fails to file an amended complaint within the allotted time or consistent

with the instructions set forth in this Order, the entire case shall be dismissed for failure

to comply with a court order and/or for failure to prosecute. FED. R. CIV. P. 41(b). See

generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d

466 (7th Cir. 1994); 28 U.S.C. § 1915A. Such a dismissal may count as one of Plaintiff’s

three “strikes” within the meaning of 28 U.S.C. § 1915(g). No service shall be ordered on

any Defendant until after the Court completes its § 1915A review of the Second Amended

Complaint. Further, if the amended complaint fails to survive review under § 1915A, this

may also count as a “strike.”

       In order to assist Plaintiff in preparing his amended complaint, the Clerk is

DIRECTED to mail Plaintiff a blank civil rights complaint form.

       Finally, Plaintiff is REMINDED that he is under a continuing obligation to keep

the Clerk and each opposing party informed of any change in his location. This shall be

done in writing and no later than 7 days after a transfer or other change in address occurs.

Failure to comply with this order will cause a delay in the transmission of court

documents and may result in dismissal of this action for want of prosecution. See FED. R.

CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: March 8, 2021

                                                  ___________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge

                                             13
